Case 19-81587   Doc 5   Filed 10/03/19   Entered 10/03/19 15:36:07   Desc Main
                           Document      Page 1 of 5
Case 19-81587   Doc 5   Filed 10/03/19   Entered 10/03/19 15:36:07   Desc Main
                           Document      Page 2 of 5
Case 19-81587   Doc 5   Filed 10/03/19   Entered 10/03/19 15:36:07   Desc Main
                           Document      Page 3 of 5
Case 19-81587   Doc 5   Filed 10/03/19   Entered 10/03/19 15:36:07   Desc Main
                           Document      Page 4 of 5
Case 19-81587   Doc 5   Filed 10/03/19   Entered 10/03/19 15:36:07   Desc Main
                           Document      Page 5 of 5
